      Case 1:20-cv-05256-WMR-AJB Document 1 Filed 12/29/20 Page 1 of 18




                     UNITED STATES DISTRICT COURT
                     NORTHERN DISTRICT OF GEORGIA
                          (ATLANTA DIVISION)



KANEMA ACHAMPONG,                         Case No.:

                     Plaintiff,
                                          COMPLAINT AND
v.                                        DEMAND FOR JURY TRIAL

EXPERIAN INFORMATION
SOLUTIONS, INC.; and EQUIFAX                 1. FCRA, 15 U.S.C. §1681 et seq.
INFORMATION SERVICES, LLC,

                     Defendants.




       NOW COMES Plaintiff Kanema Achampong, ("Plaintiff"), by counsel,

alleging violations of the Fair Credit Reporting Act (“FCRA”), 15 U.S.C. § 1681 et

seq. against Defendant Experian Information Solutions, Inc. (“Experian”) and

Defendant Equifax Information Services, LLC (collectively, “Defendants”):

                                   INTRODUCTION

       1.     Plaintiff’s Complaint alleges violations of the Fair Credit Reporting

Act (“FCRA”), 15 U.S.C. § 1681 et seq. against Defendants Experian and Equifax,

each a consumer reporting agency, for reporting inaccurate information on

Plaintiff’s credit report.



                                         1
     Case 1:20-cv-05256-WMR-AJB Document 1 Filed 12/29/20 Page 2 of 18




                            JURISDICTION AND VENUE

      2.     This Court has federal question jurisdiction because this action arises

out of violations of federal law. 28 U.S.C. §§ 1331. Jurisdiction is also proper

pursuant to 15 U.S.C. §1681p (FCRA) (permitting actions to enforce liability in an

appropriate United States District Court).

      3.     Venue in the Northern District of Georgia is proper pursuant to 28

U.S.C. § 1391 because Defendants regularly transact business within this District,

are otherwise subject to personal jurisdiction in this District, and a substantial part

of the events giving rise to the claims occurred in this District.

                                        PARTIES

      4.     Plaintiff incorporates herein by reference all of the above paragraphs

of this Complaint as though fully set forth at length herein.

      5.     Plaintiff is a natural person who resides in the city of Atlanta in Fulton

County Georgia.

      6.     Plaintiff is a “consumer” as defined by the FCRA, 15 U.S.C.

§1681a(c).

      7.     Defendant Experian is a credit reporting agency, as defined in 15

U.S.C. § 1681a(f)). On information and belief, Experian is regularly engaged in

the business of assembling, evaluating, and disbursing information concerning

consumers for the purpose of furnishing consumer reports, as defined in 15 U.S.C.


                                           2
     Case 1:20-cv-05256-WMR-AJB Document 1 Filed 12/29/20 Page 3 of 18




§ 1681a(d), to third parties. Experian’s principal place of business is located at 475

Anton Boulevard, Costa Mesa, California 92626.

      8.     Defendant Equifax is a consumer reporting agency, as defined in 15

U.S.C. § 1681a(f). Upon information and belief, Equifax is regularly engaged in

the business of assembling, evaluating, and disbursing information concerning

consumers in the form of consumer reports, as defined in 15 U.S.C. § 1681a(d)), to

third parties. Equifax’s principal place of business is located at 1550 Peachtree

Street NW, Atlanta, GA 30309.

      9.     During all time pertinent to this Complaint, Defendants were

authorized to conduct business in the State of Georgia and conducted business in

Georgia on a routine and systematic basis.

      10.    Defendants regularly engage in the business of assembling,

evaluating, and disbursing information concerning consumers for the purpose of

furnishing consumer reports, as defined in 15 U.S.C. § 1681a(d), to third parties.

Defendants regularly furnish consumer reports to third parties for monetary

compensation, fees and other dues, using means and facilities of interstate

commerce, and is therefore a “consumer reporting agency,” as defined by 15

U.S.C. §1681a(f) of the FCRA.




                                          3
     Case 1:20-cv-05256-WMR-AJB Document 1 Filed 12/29/20 Page 4 of 18




      11.    During all time pertinent to this Complaint, Defendants acted through

authorized agents, employees, officers, members, directors, heirs, successors,

assigns, principals, trustees, sureties, subrogees, representatives, and/or insurers.

      12.    Any violation by Defendants were not in good faith, was knowing,

negligent, willful, and/or intentional, and Defendants did not maintain procedures

reasonably adapted to avoid any such violation.

                              FACTUAL ALLEGATIONS

      13.    Plaintiff incorporates herein by reference all of the above paragraphs

of this Complaint as though fully set forth at length herein.

      14.    Defendants report consumer information about Plaintiff and other

consumers through the sale of consumer reports (credit reports).

      15.    Defendants’     credit   reports   generally    contain   the    following

information: (i) Header/Identifying Information: this section generally includes the

consumer’s name, current and prior addresses, date of birth, and phone numbers;

(ii) Tradeline Information: this section pertains to consumer credit history, and

includes the type of credit account, credit limit or loan amount, account balance,

payment history, and status; (iii) Public Record Information: this section typically

includes public record information, such as bankruptcy filings; and (iv) Credit

Inquiries: this section lists every entity that has accessed the consumer’s file

through a “hard inquiry” (i.e., consumer-initiated activities, such as applications


                                           4
     Case 1:20-cv-05256-WMR-AJB Document 1 Filed 12/29/20 Page 5 of 18




for credit cards, to rent an apartment, to open a deposit account, or for other

services) or “soft inquiry” (i.e., user-initiated inquiries like prescreening).

      16.    Defendants gain access to consumer information from various

sources, including furnishers who provide consumer information to Defendants,

and information Defendants independently source themselves or through third

party providers/vendors or repositories, including computerized reporting services

like PACER.

      17.    The information reported by Defendants contribute to consumer

creditworthiness, including their FICO Scores, which are calculated using

information contained in Defendants’ consumer credit reports.

      18.    The vast majority of financial services lenders (e.g., banks, creditors,

lender) rely upon credit reports, FICO Scores and other proprietary third-party

algorithms – “scoring” models – to interpret the information in a credit report.

      19.    These algorithms use variables or “attributes” derived from the credit

report to calculate a “credit score,” which ultimately determines consumer

creditworthiness.

      20.    FICO Scores factor the following: Payment history (35%); Amount of

debt (30%); Length of credit history (15%); New credit (10%); and Credit mix

(10%).




                                            5
     Case 1:20-cv-05256-WMR-AJB Document 1 Filed 12/29/20 Page 6 of 18




      21.    Amount of debt owed is a major factor in a consumer’s credit score;

by reporting a debt as outstanding when it is in fact discharged, a CRA creates an

impression that the Amount of currently owed debts is higher than it actually is

thereby impacting a consumer’s credit score.

      22.    Payment history refers to whether a consumer has paid his or her bills

in the past, and whether these payments have been timely, late or missed.

      23.    The more severe, recent, and frequent late payments are, the greater

the harm to the FICO Score.

      24.    In factoring the severity of delinquent payments, a FICO Score

considers how late the payment continues to be, how much is owed, how recently

this occurred, and how many delinquent accounts exist. However, once a

delinquent account has been remedied the longer the account stays current the

more a consumer’s FICO Score should increase.

      25.    Defendants obtained and reported Plaintiff’s consumer bankruptcy

information in both the Public Records section of her consumer credit report, as

well as individual account tradelines.

      26.    Defendants are well aware that the effect of a discharge Order in a

Chapter 7 Bankruptcy is to discharge all statutorily dischargeable debts other than

those that have been reaffirmed in a reaffirmation agreement or successfully

challenged in an adversary proceeding.


                                         6
     Case 1:20-cv-05256-WMR-AJB Document 1 Filed 12/29/20 Page 7 of 18




      27.      Defendants had notice of Plaintiff’s bankruptcy discharge through

independent collection of consumer information as well as from information

furnished by tradeline furnishers. Defendant reported Plaintiff’s bankruptcy filing

and/or discharge in the public record section of their credit reports, as well as in

individual account tradelines.

      28.      Defendants are well aware that the effect of a discharge Order in a

Chapter 7 Bankruptcy is to discharge all statutorily dischargeable debts other than

those that have been reaffirmed in a reaffirmation agreement or successfully

challenged in an adversary proceeding.

      29.      Information regarding whether a debt has been reaffirmed or

successfully challenged through an adversary proceeding is retrievable from the

same sources Defendants obtain the bankruptcy case information, as well as from

information provided to Defendants from furnishers of account/tradeline

information.

      30.      Rather than following reasonable procedures to assure maximum

possible accuracy, Defendants report information regarding pre-bankruptcy debts

even if that information ignores or contradicts information provided by furnishers

of account/tradeline information or information contained in public court records

that Defendants have obtained through their independent efforts or could easily

obtain through reasonably available public records.


                                         7
     Case 1:20-cv-05256-WMR-AJB Document 1 Filed 12/29/20 Page 8 of 18




      31.    Defendants are on continued notice of its inadequate post-bankruptcy

reporting procedures, including inaccurate balances, and account and payment

statuses, through the thousands of lawsuits and FTC and Consumer Financial

Protection Bureau complaints filed against it for its inaccurate reporting following

a Chapter 7 discharge.

      32.    In or around March 2013, Plaintiff obtained an Auto Loan with US

Auto Finance, Account no. 12XXXX (the “Account”).

      33.    Plaintiff filed for Chapter 7 Bankruptcy in March 2020 in the United

States Bankruptcy Court for the Northern District of Georgia (Atlanta), case no.

20-65130-bem.

      34.    There were no objections during Plaintiff’s Chapter 7 Bankruptcy, or

proceedings to declare any debt “non-dischargeable” pursuant to 11 U.S.C. § 523

et seq. There were also no requests for relief from the “automatic stay” codified at

11 U.S.C. §362 et seq. while the Plaintiff’s Bankruptcy was pending to pursue the

Plaintiff on any personal liability for listed debts.

      35.    Accordingly, Plaintiff received an Order of Discharge, discharging her

personal liability on the dischargeable debts on July 6, 2020.

      36.    Plaintiff filed for bankruptcy to rebuild and improve her credit.

      37.    After Plaintiff’s bankruptcy was discharged, Plaintiff was eager to

obtain a “fresh start.”


                                            8
     Case 1:20-cv-05256-WMR-AJB Document 1 Filed 12/29/20 Page 9 of 18




      38.    Upon information and belief, following Plaintiff’s Chapter 7

Bankruptcy, Defendants prepared one or more credit reports concerning Plaintiff.

Defendants reported Plaintiff’s Chapter 7 Bankruptcy case information, including

the case number, court, filing date, and discharge status.

      39.    Defendants also reported Plaintiff’s credit history, including names of

credit accounts, account numbers, account types, responsibility for the account

(i.e., individual or joint accounts), the date the accounts were opened, status, and

the date of the last status update.

      40.    For accounts included in Plaintiff’s Chapter 7 Bankruptcy, including

collection accounts, Defendants are generally required to report the status of these

debts as discharged through bankruptcy, unless the furnishers provide information

showing that a debt was excludable from discharge.

      41.    Nevertheless, Defendants continued to report one or more accounts

inaccurately, with past due payments between the time the bankruptcy petition was

filed and when Plaintiff received the discharge, instead of accurately reporting the

status of this pre-petition debt as included in or discharged in Chapter 7

Bankruptcy with a $0 balance.

      42.    Sometime after Plaintiff’s bankruptcy discharge, Plaintiff obtained her

Experian, Equifax, and Trans Union consumer credit reports to ensure that her

credit account tradelines and bankruptcy were being reported accurately.


                                          9
    Case 1:20-cv-05256-WMR-AJB Document 1 Filed 12/29/20 Page 10 of 18




      43.     Plaintiff discovered that Experian reported the Account inaccurately.

      44.     Experian inaccurately     reported   the Account as “Voluntarily

surrendered” with an owed and past due balance of $15,262 during August 2020.

However, the Account was included in Plaintiff’s bankruptcy and discharged on

July 6, 2020.

      45.     Experian also inaccurately reported the payment history on the

account both during and after Plaintiff received her discharge.

      46.     Experian did not report that the Account had been discharged in

bankruptcy despite reporting the bankruptcy filing in the public records section and

reporting other pre-bankruptcy accounts as “Bankruptcy Discharged”.

      47.     Plaintiff also discovered Equifax reported the Account inaccurately.

      48.     Equifax inaccurately reported the Account with a Balance of $15,262,

and a Status of “Charge-Off”. The Account was included in Plaintiff’s bankruptcy

and discharged on July 6, 2020.

      49.     Equifax did not report that the Account had been discharged in

bankruptcy despite reporting the bankruptcy filing in the public records section and

reporting other pre-bankruptcy accounts as “Discharged through Bankruptcy

Chapter 7”.

      50.     Upon information and belief, Defendants additionally and/or

alternatively were on notice of US Auto Finance’s unreliable procedures to


                                         10
     Case 1:20-cv-05256-WMR-AJB Document 1 Filed 12/29/20 Page 11 of 18




properly update the reporting of pre-Chapter 7 debts upon discharge of a

bankruptcy, and may therefore have reported information contradicted by

Defendants’ own records and independent knowledge of Plaintiff’s bankruptcy

discharge, in unreasonable reliance on a furnisher.

       51.    Defendants inaccurately reported that Plaintiff is past due on

payments on which she does not owe, thereby damaging her credit scores and

credit utilization rate.

       52.    Defendants inaccurately reported the status of these debts, even

though the debts are in fact discharged, Plaintiff is no longer personally liable for

the debts, and Defendants have actual knowledge Plaintiff filed for and received a

Chapter 7 Bankruptcy discharge.

       53.    Consequently, Plaintiff suffers damages, including credit harm, loss of

credit opportunity, credit denials, and other financial harm. Plaintiff also suffers

interference with daily activities, as well as emotional distress, including, without

limitation, emotional and mental anguish, humiliation, stress, anger, frustration,

shock, embarrassment, and anxiety.

       54.    Upon information and belief, Plaintiff applied for and was denied

credit cards with Capital One, Comenity/MPRC, and JPMorgan Chase Bank due to

Defendant’s inaccurate reporting which was published to Capital One,




                                         11
     Case 1:20-cv-05256-WMR-AJB Document 1 Filed 12/29/20 Page 12 of 18




Comenity/MPRC, and JPMorgan Chase Bank in their review of Plaintiff’s

application.

      55.      Upon information and belief, Plaintiff applied for and was denied

loans with Delta Community Credit Union and Wells Fargo due to Defendant’s

inaccurate reporting which was published to Community Credit Union and Wells

Fargo in their review of Plaintiff’s application.

                                         COUNT I
                       Violations of the FCRA, 15 U.S.C. § 1681e(b)

      56.      Plaintiff incorporates herein by reference all of the above paragraphs

of this Complaint as though fully set forth herein at length.

      57.      The United States Congress has found that the banking system is

dependent upon fair and accurate credit reporting. Inaccurate credit reports directly

impair the efficiency of the banking system, and unfair credit reporting methods

undermine the public confidence, which is essential to the continual functioning of

the banking system.

      58.      Congress enacted the FCRA to ensure fair and accurate reporting,

promote efficiency in the banking system, and protect consumer privacy.

      59.      The FCRA seeks to ensure consumer reporting agencies exercise their

grave responsibilities with fairness, impartiality, and a respect for the consumer's

right to privacy because consumer reporting agencies have assumed such a vital



                                          12
    Case 1:20-cv-05256-WMR-AJB Document 1 Filed 12/29/20 Page 13 of 18




role in assembling and evaluating consumer credit and other consumer

information.

      60.      The FCRA requires consumer reporting agencies, like Defendants, to

“follow reasonable procedures to assure maximum possible accuracy of the

information concerning the individual about whom the report relates.” 15 U.S.C. §

1681e(b).

      61.      Defendants negligently and/or willfully violated 15 U.S.C. § 1681e(b)

by failing to use reasonable procedures to assure maximum possible accuracy of

information pertaining to discharged debts that arose prior to and were included in

the consumer’s bankruptcy, and discharged by that bankruptcy.

      62.      Consequently, Defendants routinely report inaccurate, and materially

misleading information about Plaintiff, without verifying the accuracy of this

information, or updating this information as required by § 1681(e)(b) when

Defendants possess information inconsistent with the reported information, and

possesses information establishing that the reported information is in fact

inaccurate.

      63.      In this case, the inaccurately reported debts pertain to the US Auto

Finance debt that Defendants knew predated Plaintiff’s Chapter 7 Bankruptcy and

was discharged by Plaintiff’s bankruptcy discharge.




                                          13
     Case 1:20-cv-05256-WMR-AJB Document 1 Filed 12/29/20 Page 14 of 18




      64.    Defendants knew or should have known of their obligations under the

FCRA, especially pertaining to discharged debts. These obligations are well

established by the plain language of the FCRA, in promulgations of the Federal

Trade Commission, well-established case law, and in prior cases involving

Defendants from which Defendants are on notice of their unreasonable procedures

concerning the reporting of discharged debts.

      65.    Defendants have obtained or has available substantial written

materials that apprised Defendants of duties and obligations mandated by the

FCRA, including where consumers file for Chapter 7 Bankruptcy.

      66.    Defendants are well aware that the effect of a discharge Order in a no

asset Chapter 7 Bankruptcy is to discharge all statutorily dischargeable debts other

than those that have been reaffirmed in a reaffirmation agreement or successfully

challenged in an adversary proceeding.

      67.    Defendants regularly conduct voluntary public records searches with

the intention of including bankruptcy information on the credit reports it sells to

other parties.

      68.    Defendants voluntarily conducted public records searches and

obtained information about Plaintiff’s bankruptcy filing and bankruptcy discharge.




                                         14
    Case 1:20-cv-05256-WMR-AJB Document 1 Filed 12/29/20 Page 15 of 18




      69.     The diligence Defendants exercise in recording consumer bankruptcy

filings is not replicated in Defendants’ reporting of the effect of the bankruptcy

upon consumer debts, including the bankruptcy discharge.

      70.     Despite knowledge of these legal obligations, Defendants acted

willfully in consciously breaching known duties and deprived Plaintiff of her rights

under the FCRA.

      71.     Defendants violated 15 U.S.C. § 1681e(b) by failing to use reasonable

procedures to ensure maximum possible accuracy of Plaintiff’s consumer

disclosure.

      72.     Defendants possess information from which Defendants should know

the reported information is inaccurate, as Defendants include the date the consumer

filed bankruptcy, whether the consumer obtained a bankruptcy discharge, as well

as the date the inaccurate tradeline account/debt arose or was otherwise opened by

the consumer.

      73.     Defendants are also on notice from other account tradelines reported

by Defendant that indicate those accounts were included in/discharged in

bankruptcy.

      74.     Defendants are well aware that discharged debts should not be

reported as late, past due, or with an outstanding balance after the debt is

discharged.


                                         15
    Case 1:20-cv-05256-WMR-AJB Document 1 Filed 12/29/20 Page 16 of 18




      75.     Defendants violated 15 U.S.C. § 1681e(b) by failing to follow

reasonable procedures to assure maximum possible accuracy of the information

included in Plaintiff’s credit file/report, and by also failing to report accurate

information when Defendants knew or should have known the information

Defendants are reporting is inaccurate, and/or otherwise contradicted by

information known by Defendants, reported to Defendants, and/or reasonably

available to Defendants.

      76.     Alternatively, Defendants were negligent, entitling Plaintiff to recover

damages pursuant to 15 U.S.C. § 1681o.

      77.     Defendants’ inaccurate and negative reporting damaged Plaintiff’s

creditworthiness, as Defendant reports the existence of late payments after the

filing of the petition on accounts that were included in Plaintiff’s Chapter 7

bankruptcy.

      78.     Defendants are a direct and proximate cause, as well as a substantial

factor in causing actual damages and harm to Plaintiff, including, but not limited

to, credit denials, embarrassment, anguish, and emotional and mental pain.

      79.     Defendants are therefore liable for actual and statutory damages,

punitive damages, attorneys’ fees, costs, as well as other such relief permitted by

15 U.S.C. § 1681 et seq.




                                          16
    Case 1:20-cv-05256-WMR-AJB Document 1 Filed 12/29/20 Page 17 of 18




      80.    Consequently, Plaintiff suffers damages, including credit harm, loss of

credit opportunity, credit denials, and other financial harm. Plaintiff also suffers

interference with daily activities, as well as emotional distress, including, without

limitation, emotional and mental anguish, humiliation, stress, anger, frustration,

shock, embarrassment, and anxiety.

                              PRAYER FOR RELIEF
      WHEREFORE, Plaintiff respectfully requests that this Honorable Court

enter judgment against Defendants for the following:

Fair Credit Reporting Act Violations

      (a)    An award of actual damages pursuant to 15 U.S.C. §§ 1681n(a)(1) or

             1681o(a)(1);

      (b)    An award of statutory damages pursuant to 15 U.S.C. §§ 1681n(a)(1)

             and 1681o(a)(1);

      (c)    An award of punitive damages, as allowed by the Court pursuant to 15

             U.S.C. § 1681n(a)(2),

      (d)    Costs and reasonable attorneys’ fees pursuant to 15 U.S.C. §

             1681n(a)(3) and § 1681o(a)(2); and

      (e)    Such other and further relief as this Honorable Court may deem just

             and proper, including any applicable pre-judgment and post-judgment

             interest, and/or declaratory relief.

                                          17
Case 1:20-cv-05256-WMR-AJB Document 1 Filed 12/29/20 Page 18 of 18




                            JURY DEMAND

 Plaintiff hereby demands jury trial on all issues so triable.

 RESPECTFULLY SUBMITTED this 29th day of December 2020,

                                  PRICE LAW GROUP, APC

                                  By: s/Jenna Dakroub
                                  Jenna Dakroub
                                  Bar Number: 385021
                                  Price Law Group, APC
                                  8245 N. 85th Way
                                  Scottsdale, AZ 85258
                                  E: jenna@pricelawgroup.com
                                  Telephone: (818) 600-5513
                                  Fax: (818) 600-5413
                                  Attorney for Plaintiff,
                                  Kanema Achampong




                                     18
